DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jiwen Chen on 7/13/2022.

The application has been amended as follows: 

In claim 2, line 2 has been amended to insert the article “a” before the term “sample ratio”.  

In claim 3, lines 1 - 2 have been amended to recite “The method according to claim 1, wherein step (5) comprises the following steps:”
In claim 3, line 12 has been amended to insert the word “and” before the word “continuously”.  

In claim 4, the word “reshaped” in line 4 has been amended to remove the last letter “d” to recite “reshape.”

In claim 6, line 6 has been amended to recite “second layer; the fourth layer is a ReLU layer serving as an activity function, and its output is”

In claim 8, line 2 has been amended to recite “last 3D convolution layer of the separation network has a 1 X 1 X 1 kernel; and the output”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art, either singly or in combination, fails to teach or reasonably suggest a dynamic dual-tracer position emission tomography (PET) reconstruction method based on hybrid-loss three-dimensional convolutional neural networks (3D CNN), as recited in claim 1. For example, Huafeng et al. (CN 107133997, of record) is considered to be the closest prior art of record. Huafeng et al. disclose a deep neural network-based dual-tracer PET reconstruction method comprising:
injecting a mixture of tracer I and tracer II into a subject and performing dynamic PET imaging to obtain a distribution of the mixed dual tracers (“Inject tracer I and tracer II into biological tissue at the same time and perform dynamic PET detection,” [0011]);
sequentially injecting the individual tracer I and tracer II to the subject and performing two separate dynamic PET image acquisitions, respectively (“Injecting tracer I and tracer II into biological tissue successively and performing dynamic PET detection,” [0012]);
calculating and reconstructing three-dimensional PET image sequences (PET image reconstruction algorithm, [0013]); 
training a neural network to obtain a dynamic dual-tracer PET reconstruction model (“deep neural network is trained to obtain a dual-tracer PET reconstruction model,” [0014])
obtaining three-dimensional dynamic PET image sequences corresponding to the tracer I and the tracer II (dual-tracer PET reconstruction method based on a deep neural network, which can separate single-tracer TAC from mixed TAC, [0009]).
However, Huafeng et al. fail to show that the neural network is a hybrid-loss 3D CNN. Further, Huafeng et al. fail to show that steps 1 - 3 are repeated multiple times to generate dynamic PET image sequences that are divided into training datasets and testing datasets. Huafeng et al. further fail to show inputting an auxiliary label and a corresponding main label, and randomly selecting a test sinogram from the testing datasets and inputting the selected test sinogram into the pre-trained 3D CNN model to obtain the three-dimensional dynamic PET image sequences corresponding to the tracer I and the tracer II.
As another example, Ruan et al. (“Separation of a mixture of simultaneous dual-tracer PET signals: a data-driven approach.” D Ruan, H Liu - IEEE Transactions on Nuclear Science, VOL. 64, NO. 9, SEP 2017) disclose separating a mixture of simultaneous dual-tracer PET signals. Ruan et al. show a dynamic dual-tracer position emission tomography (PET) reconstruction method that comprises injecting a mixture of tracer I and tracer II into a subject and performing dynamic PET imaging to obtain a distribution of the mixed dual tracers (simultaneous-injection single-scan, abstract) and training a deep neural network to obtain three-dimensional dynamic PET image sequences respectively corresponding to the tracer I and the tracer II (“deep neural network, an SAE, for learning the optimal hidden representations to reconstruct the images of two tracers,” pg. 2590, right column, 1st paragraph in section “D. Signal Separation Algorithm). However, Ruan et al. fail to show sequentially injecting the individual tracer I and tracer II into the subject, and further fail to show the steps of claim 1 that rely upon the resulting two sets of single-tracer sinogram data (steps 3 - 6). Furthermore, the approach of Ruan et al. fundamentally differs from the requirements of claim 1 at least in that the neural network of Ruan et al. is a stacked autoencoder (i.e., an unsupervised model), rather than a convolutional neural network (i.e., a supervised model). 
The subject matter of claim 1, and all claims depending therefrom, is therefore found allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruan et al. (“Separation of a mixture of simultaneous dual-tracer PET signals: a data-driven approach.” D Ruan, H Liu - IEEE Transactions on Nuclear Science, VOL. 64, NO. 9, SEP 2017) is discussed above in the Reasons for Allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793